DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 and 16 are allowable. The restriction requirement as set forth in the Office action mailed on 9/2/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 5-7 and 20, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 10-15, directed to a non-elected invention remain withdrawn from consideration.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 10-15 are directed to an invention non-elected without traverse.  Accordingly, claims 10-15 have been cancelled.

Allowable Subject Matter
Claims 1-9 and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose or otherwise render obvious a  transmission comprising a first gear fixedly coupled to an intermediate shaft that is positioned between the input shaft and an output shaft with regard to an axis that is perpendicular to the rotational axes of the input shaft and the output shaft, wherein the output shaft is coaxial to an axle shaft; and a plurality of clutches including a first clutch positioned coaxial to the input shaft and a second clutch positioned coaxial to the output shaft, wherein the plurality of clutches are configured to: in a first mode, transfer mechanical power sequentially between a second gear that is positioned coaxial to the input shaft, the first gear, a third gear arranged coaxial to the output shaft, and the output shaft; and in a second mode, transfer mechanical power sequentially between the first gear

The prior art of record does not disclose or otherwise render obvious a transmission system in an electric drive axle, comprising: an input shaft configured to receive rotational input from an electric motor; a first gear fixedly coupled to the intermediate shaft, a second gear positioned coaxial to the input shaft, and a third gear positioned coaxial  to the output shaft; wherein the intermediate shaft is positioned between the input shaft and the output shaft with regard to an axis that is perpendicular to the rotational axes of the input shaft and the output shaft; and wherein the output shaft is coaxial to an axle shaft; a first clutch and a second clutch positioned coaxial to the input shaft; a third clutch positioned coaxial to the output shaft; and a controller including executable instructions stored in non-transitory memory that cause the controller to: operate the first, second, and third clutches in a first mode where mechanical power is transferred sequentially between the first gear, the second gear, and the third gear; and Page 5 of 11Application No. 17/083,188 Application Filing Date: October 28, 2020 Docket No. DAN203131/10939 AXLoperate the first, second, and third clutches in a second mode where mechanical power is transferred between the first gear and a fourth gear that is fixedly coupled to the intermediate shaft, as claimed in claim 16.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLBY M HANSEN/Primary Examiner, Art Unit 3655